 248DECISIONSOF NATIONALLABOR RELATIONS BOARDClarion Osteopathic Community Hospital and District1199P,National Union of Hospital and Health CareEmployees,a Division of RWDSU,AFL-CIO, Pe-titioner.Case 6-RC-7014July 18,1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Frank J.Surprenant of the National Labor Relations Board.On March 28, the Regional Director for Region 6issued a Decision and Direction of Elections inwhich he found appropriate a separate bargainingunit consisting of all licensed practical nurses em-ployed by the Employer. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theRegional Director's Decision, together with a sup-porting brief, asserting,inter alia,that the RegionalDirector erred in directing an election in a unit re-stricted to licensed practical nurses.On May 16, 1975, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending a decision onreview. The Employer and the Petitioner filed briefson review which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes the following findings:The Employer is a nonprofit Pennsylvania corpo-ration engaged in the operation of a 69-bed healthcare facility in Clarion, Pennsylvania. The Petitionerfiled a petition seeking to represent a unit of all li-censed practical nurses employed by the Employer.For the reasons stated in our decision inSt.Catherine's Hospital of Dominican Sisters of Kenosha,Wisconsin, Inc.,217 NLRB No. 133 (1975), we findthat a unit consisting solely of licensed practicalnurses isinappropriate.'In its brief on review, the Petitioner expressed awillingness to represent an enlarged unit consistingiSee also our decision inNathan and Miriam Barnert Memorial HospitalAssociation d/b/a BarnertMemorial Hospital Center,217 NLRB No. 132(1975).of all licensedpractical nurses and other technicalemployees employed by the Employer. The Employ-er assertsthat we should dismiss the instant petition,contending that licensed practicalnurses are moreproperly included in a service and maintenance unit,[that some practical nurses are not licensed] andtherefore are not includable in a technical unit, andthat the Petitioner should not be allowed to seek aunit of combinedlicensedpractical nurses and othertechnical employees inasmuch as it previously with-drew a petitionseeking aseparate unit of technicalemployees. For the following reasons, we reject theEmployer's contentions.Basedon the facts, discussed hereinafter, concern-ing the training,licensing, registration, and job dutiesof the Employer's licensed practical nurses and othertechnical employees, we find, for the reasons statedinSt.Catherine'sandBarnert,supra,that thePetitioner's alternative requested unit of technicalemployees includingnurses isinappropriate?In deciding which employeeclassificationsareproperly includable in a unit of technical employeesincluding licensed practicalnurses,we apply theBoard's standard criteria that technical employeesare those "who do not meet the strict requirements ofthe term `professional employee' as defined in theAct but whose work is of a technical nature involvingthe use of independent judgment and requiring theexerciseof specialized training usually acquired incollegesor technical schools or through specialcourses." 3The record indicates that the Employer employs 22licensed practical nurses who work in the nursing de-partment and are generally responsible for providingdirect nursing care to patients. The record furthershows that the licensed practicalnurses arelicensedby the State of Pennsylvania and must have attendeda 1-year course of instruction in an approved schoolafter graduating from high school. Thereafter, theymust take a special examination administered by theState Board of Nursing Examiners and, if they passthe examination, they are licensed. Licenses must berenewed every 2 years and are subject to cancellationby the State for violation of the State's nursing stat-2 InSt.Catherine's,we found that licensed practical nurses arenot prop-erly placed in the same unitwithservice and maintenance employees and,for the reasons stated therein,we reject the Employer's contention in theinstant case that its licensed practical nurses should be included in the sameunit as its service and maintenanceemployees.We also reject theEmployer's contention that the Petitioner should not now be permitted torepresent a unit of technicalemployeesbecause itpreviously withdrew apetition for a unit of technical employees excluding licensed practical nurs-es. Such withdrawal was voluntaryand thatpetition,as well as the instantpetition,was filed prior to the issuanceof the St.Catherine'sandBarnertcases, which established guidelinesfor appropriatebargaining units of tech-nical employees and licensed practical nurses3 Litton Industries of Maryland. Incorporated,125NLRB 722, 724-725(1959).219 NLRB No. 41 CLARION OSTEOPATHIC HOSPITALute. The record further establishes that licensed prac-ticalnurses exercise some skills and provide somenursing care, commensurate with their specializedschooling and experience, which cannot be per-formed by aides or orderlies. Thus, there is uncontro-verted testimony that licensed practical nurses aremore qualified than aides to assist in the treatment ofcritically ill patients. Based on the above evidenceconcerning the licensed practical nurses' specializedtraining, licensing, and job duties, we find that theyare technical employees and are properly includablein the above unit.°The Employer also employs three "waiver" li-censed practical nurses who were granted licenses bythe State without having taking an examination un-der a grandfather provision in the state licensing stat-ute.These individuals were all hired prior to 1967and the record establishes that no additional waiverlicensed practical nurses will be hired. Since waiverlicensed practical nurses are licensed and the recordestablishes that they perform the same tasks underthe same conditions as regular licensed practicalnurses, we shall include them in the unit.The Petitioner S would include in a technical unitallfull-time and part-time x-ray technicians em-ployed by the Employer. The record establishes thatthere are four employees in the x-ray department.Two full-time x-ray technicians are licensed radiolo-gy technicians who have taken special courses intheir field, passed the required examination, and areregistered by the American Registry of RadiologicalTechnologists. Another full-time x-ray technician hascompleted all necessary schooling and has taken theregistration examination. The record was unclear asto whether this individual has received the results ofthat examination and is presently registered. The rec-ord establishes that all x-ray technicians, by virtue oftheir specialized training and qualifications, are com-pletely responsible to take and process all x-rays inthe Employer's facility. Accordingly, in light of theireducational requirements, registration, and the tech-nical nature of their duties, we find that x-ray techni-cians are technical employees and we shall includethem in the above unit.A fourth individual in the x-ray department is aregular part-time x-ray technician who has complet-ed half of a 2-year specialized training program inanother hospital. This individual regularly works 2days per week in the x-ray department and performsthe same tasks as the full-time technicians. As statedinSt.Catherine's, supra,our finding that an individu-al is a technical employee is based on the technicalSeeBarnert, supra.3The Employer took noposition on the unit placement of any specificemployee classifications.249nature of the work performed and the specializedtraining required to perform that work, which usual-ly, but not necessarily, is evidenced by licensure orregistration. In the instant case, the record ade-quately establishes that the part-time x-ray techni-cian has sufficient training to perform, and does per-form, the identical technical tasks as the full-timetechnicians.Accordingly, despite the fact that thisindividual has not completed the requisite schoolingfor registration and is not registered, we find, for theforegoing reasons, that this regular part-time x-raytechnician is a technical employee and we shall in-clude that individual in the above unit.The Employer employs a number of "laboratorypersonnel" whom the Petitioner would not include inthe technical unit. The record indicates that the labo-ratory personnel conduct various tests ordered byphysicians and use specialized procedures to obtainthose results. However, the uncontroverted evidenceestablishes that laboratory personnel exercise nomore independent judgment than other hospital em-ployees, are not required to have any specialized edu-cation or training beyond high school, are not re-quired to be registered or to receive on-the-jobtraining, are hired as laboratory aides at a salary lev-el comparable to that of other aides and orderlies,and progress only as they learn. Based on the aboveevidence, we find that the laboratory personnel arenot technical employees and we shall not includethem in the bargaining unit.The Petitioner takes no position on the inclusionor exclusion of the medical technologist. The medicaltechnologist works as a laboratory technician andhas a bachelor of arts degree in medical technologyfrom an accredited university. The record is unclearwhether or not this individual has taken a registra-tion examination or is registered by the AmericanSociety of Medical Pathologists. In addition, the rec-ord does not discuss the job duties and responsibili-ties of the medical technologist or how they differfrom those of the laboratory personnel. Accordingly,as the record is inadequate for us to make an in-formed determination as to the possible professionalstatus of the medical technologist, we shall permit themedical technologist to vote subject to challenge.Based upon the foregoing, we find that the follow-ing employees constitute a unit appropriate for thepurpose of collective bargaining within the meaningof Section 9(c) of the Act:All regular full-time and regular part-time tech-nicalemployees including licensed practicalnurses and x-ray technicians employed by theEmployer at its hospital facility located in Clar-ion, Pennsylvania, excluding all other employ- 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, guards,and supervisors as defined in theAct.[Direction of Election6omitted from publica-tion.]'MEMBER PENELLO,dissenting:For the reasons set forth in the dissent inNathanand Miriam Barnert Memorial Hospital Associationd/b/a Barnert Memorial Hospital Center,217 NLRBNo. 132 (1975), Iagree with my colleagues'findingthat a unit restricted to licensed practical nurses isinappropriate.However,Idisagreewithmy col-leagues' finding appropriate and directing an electionin a unit of all technical employees including licensedpractical nursesemployed bythe Employer. In my6As the unit found appropriate is broader than that originally petitionedfor by the Petitioner,theRegional Director shall determine whether itsshowing of interest is sufficient before proceeding with the election.7 Excelsiorfootnote omitted from publication.opinion,the granting of a separate unit for technicalemployees,whether or not it includes licensed practi-cal nurses,is contrary to the congressional mandateto avoid undue proliferation of bargaining units inthe health care industry.'Mindful of the clear man-date from Congress to establish broad units in thisindustry, I would,in accordance with the Employer'sposition herein,require all technical employees, in-cluding licensed practical nurses,to be included in abroad service and maintenance unit.9Accordingly, Iwould dismiss the instant petition.3In both the House and Senate Reports concerning the health careamendments,Congress expressly approved of the Board'sDecision in Ex-tendicare of West Virginia,Inc., d/b/a St. Luke'sHospital,203 NLRB 1232(1973), to establish broader units in this industry by including technicalemployees in a unit of service and maintenance employees.S. Rept.93-766,93d Cong.,2d sess.5 (1974);H. Rept.93-1051, 93d Cong.,2d sess. 7 (1974).9See my separate concurring opinion inMt. Airy Foundation,d/b/a Mi.Airy Psychiatric Center,217 NLRB No 137(1975). See also my partialdissent in St.Catherine'sHospital of Dominican Sisters of Kenosha,Wiscon-srs,Inc., supra